IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT JACKSON
                              Assigned on Briefs January 6, 2015

                 TRUTONIO YANCEY v. STATE OF TENNESSEE

                     Appeal from the Criminal Court for Shelby County
                       No. 10-02855     J. Robert Carter, Jr., Judge


                  No. W2014-00328-CCA-R3-PC - Filed March 26, 2015


The petitioner, Trutonio Yancey, was convicted of aggravated robbery, especially aggravated
kidnapping, carjacking, and employing a firearm during the commission of a dangerous
felony and received an effective sentence of twenty years. On direct appeal, this court
affirmed the petitioner’s aggravated robbery and especially aggravated kidnapping
convictions but reversed the carjacking and firearm convictions and remanded for a new
trial.1 The Tennessee Supreme Court denied application for permission to appeal. State v.
Trutonio Yancey and Bernard McThune, No. W2011-01543-CCA-R3-CD, 2012 WL
4057369, at *1 (Tenn. Crim. App. Sept. 17, 2012), perm. app. denied (Tenn. Jan. 14, 2013).
Subsequently, he filed a pro se petition for post-conviction relief, alleging he received the
ineffective assistance of counsel at trial. Counsel was appointed and, following an
evidentiary hearing, the post-conviction court denied the petition. Based upon our review,
we affirm the judgment of the post-conviction court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

A LAN E. G LENN, J., delivered the opinion of the Court, in which C AMILLE R. M CM ULLEN and
R OGER A. P AGE, JJ., joined.

John Scott, Memphis, Tennessee, for the appellant, Trutonio Yancey.

Herbert H. Slatery III, Attorney General and Reporter; Rachel E. Willis, Senior Counsel;
Amy P. Weirich, District Attorney General; and Meghan Fowler, Assistant District Attorney
General, for the appellee, State of Tennessee.




        1
        The State elected not to retry the carjacking and employing a firearm counts, and those counts were
dismissed. The petitioner’s effective sentence remained at twenty years.
                                   OPINION

                                    FACTS

On direct appeal, this court set out the facts resulting in the petitioner’s convictions:

        The victim, Demario Brown, testified that on September 19, 2009, he
was visiting his friend, appellant McThune, who was wheelchair bound. The
victim said appellant McThune was “[j]ust hanging out,” and the victim asked
him if he wanted a drink. Appellant McThune told the victim to purchase a
bottle of liquor from the store. As the victim was leaving to go to the store, a
man whom the victim knew as “Blow,” arrived at appellant McThune’s house
and spoke to appellant McThune. After Blow left, the victim told appellant
McThune that Blow “wasn’t straight.” The victim explained that meant Blow
was not “cool to kick [it] with.”

        The victim went to the liquor store, purchased a bottle of Crown Royal
whiskey, and returned to appellant McThune’s house. When he returned, [the
petitioner], whom the victim knew as “Blue-Black,” and another man, whom
appellant knew as “Beball,” were at appellant McThune’s home. The victim
stated that he met [the petitioner] through appellant McThune and had known
him for “a couple of years.” The four men went inside appellant McThune’s
house and entered his bedroom. The victim took a couple of sips from the
bottle of whiskey and passed it to appellant McThune.

        Appellant McThune began discussing the victim’s comment about
Blow not being “straight.” [The petitioner] and Beball were sitting behind the
victim. As the victim and appellant McThune were discussing Blow, [the
petitioner] and Beball attacked him. The victim said, “[T]hey just came up
with the guns, laid me down on the bed, choking me, started shooting the gun
in the house, pulling my clothes off, going in my pockets, throwing my money,
my phones and everything on the bed.” The victim testified that [the
petitioner] was on top of him and “in [his] face” while he was on the bed. He
further testified that Beball had a “.45 gun.” He did not know what type of
gun [the petitioner] had. The victim had previously seen [the petitioner’s] gun
laid on the dresser and bed in the room, and he surmised that it was a “.9 or a
.45.” [The petitioner] shot his gun on the side of the victim’s head. According
to the victim, the men apparently thought he said they were the police. The
victim said he and [the petitioner] were on the bed. Beball, who was standing
beside the bed, took off the victim’s shoes and pants and patted him down.

                                       -2-
The victim stated that he had two cellular telephones and approximately
$2,600 in cash in his pockets. He explained that he had such a large amount
of cash because he had cashed two payroll checks that day. According to the
victim, the men did not know he had the money.

       Beball threw the victim’s belongings onto the bed as he took them, and
appellant McThune picked them up off the bed and placed them on his lap.
The victim asked appellant McThune, who was sitting in his wheelchair at the
edge of the bed, if he was going to allow the men to rob him. Appellant
McThune responded that he did not have anything to do with what was
occurring, and the victim should not have said what he had said. The victim
said during the robbery, [the petitioner] “shot at least three or four times beside
[the victim’s] head and dropped the clip. . . .” After dropping the clip, [the
petitioner] asked appellant McThune to get another clip for his gun from the
kitchen table. Appellant McThune wheeled into the kitchen, retrieved the clip,
and gave it to [the petitioner].

       [The petitioner] and Beball lifted the victim off the bed and walked him
outside at gunpoint. Appellant McThune’s girlfriend, who was in the house
during the robbery, told the men that the victim had locked his vehicle and that
the keys were inside the vehicle. The victim explained that he left the car keys
inside of the car and only carried the keyless entry device inside appellant
McThune’s house. The men went back inside to get the keyless entry device,
and [the petitioner] unlocked the vehicle. They then forced the victim, who
was wearing boxer shorts and a t-shirt, into the trunk at gunpoint; started the
victim’s car; and began driving.

        The victim testified that he was nervous and started feeling around in
the trunk for something with which to hit the lock. The victim said they were
driving on interstate 240 when the men turned down the radio volume, and he
heard them “saying something like I'm probably going to have to kill him or
something.” The victim found a four-way lug wrench in the trunk and beat the
lock with it. The victim said [the petitioner] and Beball must have heard him
hitting the lock because one of them fired a gunshot into the backseat.

        The victim said it got “quiet and still” inside the vehicle. He felt around
the trunk with his hand and pulled a wire, which caused his trunk release to
open. No cars were behind them, and the victim jumped out of the trunk and
rolled a few times. The vehicle was still moving when the victim jumped from
it. When the victim arose, he saw that the driver of the vehicle had applied the

                                        -3-
vehicle’s brakes, so he ran to an Exxon station. He tried to borrow a cellular
telephone at the Exxon, but nobody would allow him to use one. An Exxon
employee noticed the victim and called the police. The victim said he had a
few scars on his arms, legs, and ankles from jumping out of the vehicle.

        The victim identified photographs of [the petitioner] and BeBall that the
detectives showed him and stated that they were the men who robbed him.
The victim also identified photographs of his vehicle and the four-way lug
wrench. The victim said investigators found shell casings on the floorboard
of his vehicle that he did not leave there.

         On cross-examination by [the petitioner’s] counsel, the victim testified
that he arrived at appellant McThune’s house around 5:00 p.m. He stayed for
approximately three or four minutes before he left to go to the liquor store. He
said it took him approximately three minutes to get to the liquor store, and he
stayed at the store for about three minutes. The victim said the robbery started
about ten minutes after he entered appellant McThune’s house. He denied that
he smoked marijuana while at the house. When asked whether he recalled
stating to the police that “we [were] all sitting in the house getting high and
drinking[,]” the victim answered, “No. I said we [were] drinking. They . . .
they [were] all getting high.” He said the officers probably left a couple of
words out of his statement. He knew that he had not been smoking marijuana
that night because he was on probation at that time and “was getting around
the drug test.” The victim had read and initialed each page of his statement.
He could not recall at what time he made his statement. He said the police
went to appellant McThune’s house the night of the incident.

       The victim recalled testifying at the preliminary hearing. He did not
remember testifying that he was at appellant McThune’s house for a couple
hours or that he stated that they had been drinking and smoking marijuana.
When shown the transcript of the preliminary hearing, the victim stated, “If it’s
on the paper[,] I guess that’s what I said.” When questioned further about his
stating to police that the men had been drinking and smoking marijuana the
night of the incident, the victim said, “If it’s on there I may have made that
statement[,] but I replied it was them smoking weed.”

       The victim had visited the house often, each time “hang[ing] out” in
appellant McThune’s bedroom. The victim said [the petitioner] lived at the
house with appellant McThune. He recalled seeing [the petitioner] with a
black “.45 gun” often and said [the petitioner] kept it on a dresser. According

                                       -4-
to the victim, [the petitioner] must have had his gun on him when the victim
entered the room the day of the robbery because he did not see the gun lying
on the dresser. The victim denied telling the police that [the petitioner] had a
.45 caliber automatic handgun and Beball had a .9mm or a .45. He further
denied telling them the guns were silver with black handles. He did not recall
what [the petitioner] and Beball were wearing, but he did not see any bulges
in their clothing to suggest that they were carrying guns.

        The victim testified that he was standing at the edge of the bed, “[s]o
when everything happened [the petitioner] didn’t have to do nothing [sic] but
just push.” The victim told police that “Blue-Black” had robbed him, but he
testified that he also knew [the petitioner] as “Tony Ford.” The victim testified
that [the petitioner] and Beball did not push him into the trunk of the car. He
explained that he climbed inside the trunk because the men had guns aimed at
him. The victim denied telling police that [the petitioner] and McThune
walked him outside at gunpoint and forced him in the trunk. He testified that
appellant McThune remained inside when the men went outside to the victim’s
car. He remained in the trunk from the time they left South Goodlett Street
until they reached the Millbranch Road exit of interstate 240.

       The victim said he worked with knives and attempted to use a knife to
pry open the hook on the trunk. When that did not work, he decided to use the
four-way lug wrench to beat the lock. While he was in the trunk, the victim
also attempted to tear his seat open to get to a phone that he kept in his
armrest. He said the shot the men fired into the backseat did not hit him. The
[victim] estimated that the vehicle was traveling 60-70 miles per hour when he
jumped out of the trunk.

       The victim said that when he spoke with investigators, he gave them
appellant McThune’s name. The investigators found a utility bill in appellant
McThune’s name and retrieved his address from it. They also found a picture
of appellant McThune, which the victim used to identify him. The police
drove the victim to the address they had found, and the victim told them that
was where the robbery happened.

       The victim recalled investigators asking him how he got out of the
trunk. He said the answer reflected on his statement, he “hit it with . . .
something,” was inaccurate. He said he did not read his statement after the
police wrote it. He just “signed and initialed it because [he knew he] made a
statement.”

                                       -5-
       The victim initially told police that he did not know Beball’s name. The
victim also told police a man named Tony was involved. He was unsure of
Tony’s last name and told them that it might have been Ford. The police
showed the victim a picture of someone with the name Ford, but he was not
the man who had robbed the victim.

        On cross-examination by appellant McThune’s counsel, the victim
testified that he knew he was not smoking marijuana the night of the robbery
because he was on probation and subject to random drug tests. When asked
about his statement that they were “all sitting in the house getting high and
drinking,” the victim said the officer probably transcribed his statement
incorrectly because he was talking fast. He said he signed the statement
without reading it because he was “exhausted, tire[d], [and he] didn’t have
nothing [sic] on but boxing drawers. . . .”

        The victim stated that he left the bedroom and went to the restroom
after he drank the whiskey. He thought that the men decided to rob him when
he left to use the restroom. The victim again denied that appellant McThune
walked him outside of the house at gunpoint and forced him into the trunk. He
said it would have been impossible for appellant McThune to walk him outside
because appellant McThune was wheelchair bound.

       The victim estimated that he arrived at appellant McThune’s home
sometime after 5:00 p.m. He further estimated that he was in the trunk of the
vehicle for about six minutes. He did not recall signing his statement at 3:35
a.m. the following morning. The victim said the police brought him to the
police station, researched the suspects, brought him to appellant McThune’s
house, and questioned him before he signed his statement.

       The victim said he called Detective Smith with the Memphis Police
Department regarding this case. The victim denied referring to appellant
McThune as “Bernard Nathan.” He said he did not know the suspects’ last
names when he went to the police station and “tried to pronounce McThune
but couldn’t come up with it.” The victim further denied telling Detective
Smith that he had been smoking marijuana the day of the incident.

        On redirect examination, the victim testified that he dropped out of
school in the eighth grade but had a diploma. When the police officer arrived
at the Exxon station, he asked the victim what happened, why he ran, and how
he got injured. He said when he talked to the detectives, “[t]hey didn’t do a lot

                                       -6-
of asking, [he] really told them what happened.”

        The victim explained that his saying Blow was “not straight” was an
insult. He agreed that his saying that “could put [him] in jeopardy . . . in the
community.” He denied fabricating his story.

        Memphis police officer David Galloway testified that he became
involved in the investigation of this case when the victim’s vehicle was towed
to the crime scene office for processing. Officer Galloway processed the
vehicle for fingerprints, photographed the vehicle, and collected evidence from
the vehicle. He stated that he found a spent “.45 auto casing” on the
floorboard behind the driver’s seat. Officer Galloway identified photographs
that he took of the vehicle, the vehicle’s trunk, and the spent casing. He
testified that he was unable to recover any useable fingerprints from the
vehicle. On cross-examination, Officer Galloway testified that he did not find
any gunshot holes in the vehicle. He further testified that, after searching the
vehicle “[t]o the best of his ability,” the spent casing was the only evidence he
found.

        Officer Smith Boyland with the Memphis Police Department testified
that he responded to the call at the Exxon station. He recalled that the victim
was wearing only boxer shorts and had injuries on his elbows and knees.
Officer Boyland took a brief statement from the victim and offered him
medical attention. He referred the case to the Felony Response Unit for further
investigation. On cross-examination, he testified that he could not recall at
what time he arrived at the Exxon station.

        Both appellants waived their right to testify; however, [the petitioner]
called Ms. Deborah Fuller as a witness. Ms. Fuller testified that she was
engaged to [the petitioner]. She had known [the petitioner] for three years, and
they lived together at the time of the incident. Ms. Fuller stated that on
September 18, 2009, [the petitioner] was at home because he was ill. She
further stated that he had a bleeding ulcer and was vomiting blood. She
recalled that day because they were supposed to go to her son’s twenty-second
birthday party but could not because of [the petitioner’s] illness. Ms. Fuller
said [the petitioner] did not go to the hospital for treatment because he did not
want to go through painful testing. She gave him some medicine, and he
began to feel better.




                                       -7-
       Ms. Fuller stated that she did not tell the State’s investigators that [the
petitioner] was sick at home all day on the day of the incident. She said she
“practically had forgotten about it.” Ms. Fuller testified that she knew the
penalties for lying under oath and that she would not lie to save [the
petitioner].

        On cross-examination, Ms. Fuller testified that she left work at 2:30
p.m. on September 18th. When she arrived at home, [the petitioner] was at
their home in the bed. Ms. Fuller said [the petitioner] usually called her on her
lunch breaks to let her know his location. She agreed she was not there to see
him personally but said she trusted what he told her. According to Ms. Fuller,
[the petitioner] was sick for approximately a week and a half. She said
medical records showed that doctors diagnosed him with bleeding ulcers, but
she did not have the records at trial.

       Ms. Fuller spoke with investigators in January 2011. She told them that
[the petitioner] was with her on September 18th. However, she did not tell
investigators about her son’s party when they initially spoke with her because
she did not think about it. Ms. Fuller stated she could recall September 18th
because something tragic happened; her sick fiancé would not go to the
hospital even though she begged him to do so. She said [the petitioner] would
normally go to the hospital on his own. She agreed that she could have called
9-1-1 so paramedics could examine [the petitioner] but did not.

       Ms. Fuller stated that she visited [the petitioner] in jail. She wanted
him to be released from jail so they could marry. She said she did not know
the victim, but she knew appellant McThune and “[hung] out” at his house.
She further stated that all of appellant McThune’s friends were Caucasian
except for her and [the petitioner].

       After hearing the evidence, the jury deliberated and found [the
petitioner] and appellant McThune guilty as charged. The trial court sentenced
[the petitioner] to concurrent sentences of twenty years for especially
aggravated kidnapping, ten years for aggravated robbery, and ten years for
carjacking. The court sentenced him to six years for employing a firearm
during the commission of a dangerous felony consecutive to the ten-year
sentence for carjacking. [The petitioner] received an effective twenty-year
sentence in the Tennessee Department of Correction. The court ordered that
appellant McThune serve twelve years for aggravated robbery. Both
appellants filed motions for new trials, which the trial court denied. They filed

                                       -8-
       separate appeals, which this court consolidated.

Id. at *1-6.

        At the December 17, 2013 evidentiary hearing, the petitioner testified that he wanted
to testify at trial, but trial counsel influenced him not to do so. The petitioner said he told the
trial court that it was his decision not to testify based upon his attorney’s advice. Trial
counsel told the petitioner that he should not testify because he had a prior felony on his
record. The petitioner agreed that ultimately it was his decision not to testify.

        Trial counsel testified that he had been practicing law for twenty-one years and had
tried over 100 jury trials. He said he did not consult with an expert as to whether a person
could jump from a moving vehicle traveling 60-70 miles per hour and not sustain serious
injury. As to the victim’s testimony that he escaped from the trunk of the vehicle by
“yanking on some wires,” trial counsel said he did not consult with an expert as to whether
it was possible to open a trunk in such a way but did mention it to a mechanic “in passing.”
He said that his trial strategy had been to bring out the inconsistencies in the victim’s
statements and to “attack the lack of physical evidence in the car as that did not corroborate
[the victim’s] story.” However, counsel said that he “couldn’t get around . . . the fact that
the [victim] did end up in his underwear with scrapes all over him.” Counsel said that he
tried to establish an alibi for the petitioner through his girlfriend who was “a really good
witness.” However, the medical records she provided counsel were from ten months earlier
and did not pertain to the night of the robbery. Counsel said that he brought out at trial “the
complete lack of investigation by the police.”

       On cross-examination, trial counsel said that he was “[n]ot really” a part of the
petitioner’s decision not to testify and that the petitioner was “not telling the truth about
that.” Counsel thought that the petitioner would have been “a pretty good witness” and that
his testimony would have been helpful for the defense theory. Counsel said that the
petitioner’s decision not to testify was entirely his own.

      On redirect, trial counsel said that at the time of trial he was not aware of any expert
witness that could testify about “road rash” but later heard that there might be one.

      At the conclusion of the hearing, the post-conviction court took the matter under
advisement and subsequently entered a written order on January 30, 2014, denying relief.

                                          ANALYSIS

       The petitioner argues that he received ineffective assistance of trial counsel because

                                                -9-
counsel failed to call expert witnesses to investigate the veracity of the victim’s testimony
and failed to strengthen the alibi testimony of the petitioner’s girlfriend by presenting
medical records that the petitioner was at the hospital during the time of the robbery.

        The post-conviction petitioner bears the burden of proving his allegations by clear and
convincing evidence. See Tenn. Code Ann. § 40-30-110(f). When an evidentiary hearing
is held in the post-conviction setting, the findings of fact made by the court are conclusive
on appeal unless the evidence preponderates against them. See Tidwell v. State, 922 S.W.2d
497, 500 (Tenn. 1996). Where appellate review involves purely factual issues, the appellate
court should not reweigh or reevaluate the evidence. See Henley v. State, 960 S.W.2d 572,
578 (Tenn. 1997). However, review of a trial court’s application of the law to the facts of
the case is de novo, with no presumption of correctness. See Ruff v. State, 978 S.W.2d 95,
96 (Tenn. 1998). The issue of ineffective assistance of counsel, which presents mixed
questions of fact and law, is reviewed de novo, with a presumption of correctness given only
to the post-conviction court’s findings of fact. See Fields v. State, 40 S.W.3d 450, 458
(Tenn. 2001); Burns v. State, 6 S.W.3d 453, 461 (Tenn. 1999).

       To establish a claim of ineffective assistance of counsel, the petitioner has the burden
to show both that trial counsel’s performance was deficient and that counsel’s deficient
performance prejudiced the outcome of the proceeding. Strickland v. Washington, 466 U.S.
668, 687(1984); see State v. Taylor, 968 S.W.2d 900, 905 (Tenn. Crim. App. 1997) (noting
that same standard for determining ineffective assistance of counsel that is applied in federal
cases also applies in Tennessee). The Strickland standard is a two-prong test:

       First, the defendant must show that counsel’s performance was deficient. This
       requires showing that counsel made errors so serious that counsel was not
       functioning as the “counsel” guaranteed the defendant by the Sixth
       Amendment. Second, the defendant must show that the deficient performance
       prejudiced the defense. This requires showing that counsel’s errors were so
       serious as to deprive the defendant of a fair trial, a trial whose result is reliable.
466 U.S. at 687.

        The deficient performance prong of the test is satisfied by showing that “counsel’s
acts or omissions were so serious as to fall below an objective standard of reasonableness
under prevailing professional norms.” Goad v. State, 938 S.W.2d 363, 369 (Tenn. 1996)
(citing Strickland, 466 U.S. at 688; Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975)). The
prejudice prong of the test is satisfied by showing a reasonable probability, i.e., a “probability
sufficient to undermine confidence in the outcome,” that “but for counsel’s unprofessional
errors, the result of the proceeding would have been different.” Strickland, 466 U.S. at 694.

                                               -10-
In the context of a guilty plea, the petitioner must show a reasonable probability that were
it not for the deficiencies in counsel’s representation, he or she would not have pled guilty
but would instead have insisted on proceeding to trial. Hill v. Lockhart, 474 U.S. 52, 59
(1985); House v. State, 44 S.W.3d 508, 516 (Tenn. 2001).

       Courts need not approach the Strickland test in a specific order or even “address both
components of the inquiry if the defendant makes an insufficient showing on one.” 466 U.S.
at 697; see also Goad, 938 S.W.2d at 370 (stating that “failure to prove either deficiency or
prejudice provides a sufficient basis to deny relief on the ineffective assistance claim”).

       In the denying the petition, the post-conviction court concluded:

              The trial attorney stated that he wanted to point out the flaws in the
       victim’s account, and couple that with the alibi proof that he did offer on
       behalf of Petitioner.

              At the trial, Petitioner’s girlfriend testified that Petitioner was with her,
       nursing a stomach ache. He did not offer any medical proof of Petitioner’s
       condition because the only proof available was from ten (10) months prior to
       the incident. Counsel testified that he thought that offering that evidence
       would weaken, rather than strengthen, the alibi.

               In summary, counsel thought the lack of corroboration offered by the
       State and the unusual circumstances outlined by the victim, coupled with the
       alibi testimony of the girlfriend gave Petitioner his best chance of a favorable
       outcome. Counsel also argued about the lack of physical corroboration of the
       victim[’]s accounts, such as bullet holes.

              Petitioner’s counsel was clearly prepared for trial and had a defense
       strategy that took into account the facts that were expected to be adduced at the
       trial.

              ....

              In the case at hand, Petitioner has not shown any deficiency [on] the
       part of his attorney during or before the trial. The mere fact that the jury
       accredits the prosecution witnesses does not imply a failure on the part of the
       attorney. At the hearing, Petitioner has failed to demonstrate that any act or
       omission of trial counsel was so serious as to fall below the objective standard
       of “reasonableness under prevailing professional norms.” Vaughn vs. State,

                                              -11-
       202 S.W.3d 106, 116 (Tenn. 2006).

       We conclude that the record supports the post-conviction court’s finding that counsel
provided effective representation. Trial counsel testified that at the time of trial he was
unaware of any expert witnesses who could refute the victim’s story of escaping from the
trunk of the moving vehicle without serious injury, but he did mention the issue to a
mechanic “in passing.” Counsel said that he “couldn’t get around . . . the fact that the
[victim] did end up in his underwear with scrapes all over him.” Counsel said that the
medical records provided to him by the petitioner’s girlfriend were from ten months prior to
the robbery. As this court has previously stated:

               When a petitioner contends that trial counsel failed to discover,
       interview, or present witnesses in support of his defense, these witnesses
       should be presented by the petitioner at the evidentiary hearing. As a general
       rule, this is the only way the petitioner can establish that . . . the failure to have
       a known witness present or call the witness to the stand resulted in the denial
       of critical evidence which inured to the prejudice of the petitioner. It is
       elementary that neither a trial judge nor an appellate court can speculate or
       guess on the question of whether further investigation would have revealed a
       material witness or what a witness's testimony might have been if introduced
       by defense counsel.

Black v. State, 794 S.W.2d 752, 757 (Tenn. Crim. App. 1990). In sum, the petitioner has
failed to show that counsel was deficient in his representation. We conclude, therefore, that
the petitioner is not entitled to post-conviction relief on the basis of his claim of ineffective
assistance of counsel.

                                        CONCLUSION

      Based upon the foregoing authorities and reasoning, the judgment of the post-
conviction court is affirmed.


                                                      _________________________________
                                                      ALAN E. GLENN, JUDGE




                                               -12-